 1                                                                              JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   ALFANCO DEXTER BRITTON,                     Case No. 2:19-01431 AB (ADS)

12                              Petitioner,

13                       v.                      JUDGMENT

14   WARDEN MILUSINIC,

15                              Respondent.

16

17         Pursuant to the Court’s Order Dismissing Petition IT IS HEREBY ADJUDGED

18   that the above-captioned case is dismissed without prejudice.

19
     Dated: December 20, 2019
20

21                                            _______________________________
                                              THE HONORABLE ANDRÉ BIROTTE JR.
22                                            United States District Judge

23

24
